Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
The replacement drawings of FIG. 2A-C are not accepted for reasons set forth below.
The rejection under 35 USC 112(b) is not overcome since it remains indefinite.  Regarding the language “beamforming one or more elementary beams,” it remains unclear what distinction exists between “one elementary beam” and any composite beam since every composite beam can be formed solely from one elementary beam. The substitution of 
Regarding the prior art to Ernst, the applicant argues that while a phase shift is applied in Ernst, it supposedly limited to a phase shift between two adjacent beams.  Moreover, the applicant argues that FIGs. 2A and 2B illustrate a phase inversion between at least two non-adjacent beams and FIGs. 2A and 2C illustrate the phase quadrature settings.  The arguments are not fully persuasive. 
Regarding the teachings of Ernst, Ernst is directed to the formation of meta-beams, i.e. composite beams, formed of a plurality of individual (elementary) beams, wherein common data is transmitted/received through all of the elementary beam associated with a meta-beam [0009].  Ernst further discloses “it is thus possible in the transmission direction to transmit the signal simultaneously to several individual antenna beams of the beam” and “it may be necessary . . . to insert a phase shift for individual beams.” As further taught by Ernst [0013]3, “(i)ndividual rays 
Moreover, the applicant’s alleged support of phase inversion in FIGs. 2A and 2B and phase quadrature in FIGs. 2A and 2C is inaccurate. FIGs. 2B and 2C show respective composite patterns FC’ and FC”.  Contrary to the applicant’s assertion, the specification describes FIG. 2B by the following, 
“In the case of FIG. 2B, the elementary beams of the same colour are summed in phase (so called power summing).”  
Thus, the applicant’s argument that FIGs. 2A and 2B illustrate a phase inversion between at least two non-adjacent beams is not supported by the specification as originally filed, particularly since FIG. 2A does not show a composite beam and FIG. 2B illustrates a composite beam FC’ represented by the elementary beams of the same color being summed in phase. Only FIG.2C illustrates a composite beam FC” wherein a 90° phase shifter (phase quadrature) and a 180° phase shifter (phase inversion) are introduced between non-adjacent elementary beams of the same colour as disclosed in the specification, 
“In the case of FIG. 2C, however, a 90° phase shifter is introduced between this amplifier and the feed antenna of the elementary beam FE2, and a 180° phase shifter is introduced between this amplifier and the feed antenna of the elementary beam FE4.
Thus, the applicant’s comments regarding the alleged support in the specification is not agreed with.
Drawings
The drawings are objected to because the drawings fail to clearly delineate what the numbers refer to or illustrate.  Moreover, they do not correspond to the drawings as originally filed and represent new matter.  As best understood, the numbers, such as 30.0, 35.0, 40.0, 48.0, 51.0, supposedly represent some aspect of the intensity level/power density of the footprint on the surface of the earth, though since the numbers are not indicated nor described in the specification as originally filed, this is not certain.  Moreover, the replacement drawings appear to show at least some of the numbers being affiliated with spaces and not to original lines of constant intensities. Applicant is required to notate the numerical values in the specification by some statement such as  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. According to the specification at [0005] which is directed to the background of the invention, 
“it is common practice to use fine beams of minimal angular aperture in the zones with high user density, and wide beams of large angular aperture in the zones with low user density. As an example, FIG. 1 shows a multibeam coverage of Australia having very wide beams in the unpopulated zones from the centre to the north and very much finer beams in the coastal regions of the south west and of the south east.” 
Thus, FIG. 1 appears only to show information that is previously known and not directed to the claimed invention and therefore should be identified as “Prior Art.”  
Claim Rejections - 35 USC § 112
Claims 1, 5, 6, 8, 9,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.








In  claim 1, the broadest reasonable interpretation includes a plurality of composite beams that are composed of a single elementary beam (“each said composite beam being obtained by beamforming one or more elementary beams”), wherein only one composite beam necessarily 
In the claims the applicant has amended the language “summing one or more elementary beams” to read “beamforming one or more elementary beams.”  It is noted that the terminiology “beamforming” is not used in the specification as originally filed.  The applicant comments “a specified direction of the composite beam is obtained by selecting appropriate phases of each elementary beam, which is a normal process of a beamformer, thereby obtaining constructive or destructive interferences by combining the elementary beams.”  However, this is not apparent from the specification as originally filed as noted below:
“the beams are generally generated by antenna systems comprising feed antennas (or simply “feeds”; they are generally horns or sets of horns) and reflectors. Typically, each feed antenna generates a respective beam, while one and the same reflector can contribute to the generation of several distinct beams” ([0006] of PGPUB 20190199433);
“a plurality of feed antennas (S1-S4); at least one reflector (R) arranged to cooperate with said feed antennas so as to generate a radiofrequency beam, called elementary beam, for each said feed antenna” ([0021]+ of PGPUB 20190199433);
“the antenna system is much simpler and more modular, because it can be composed only of identical feeds and of a small number of reflectors, also identical to one another” ([0035]+ of PGPUB 20190199433); as well as shown by FIG. 3 and its description [0047]+
Thus, the language “beamforming” as that terminology is associated by the applicant and conventionally understood does not clearly and distinctly define the subject matter that is described in the specification as originally filed.
In claim 1, the language “introduction of a phase shift between at least two of a plurality of non-adjacent elementary beams” is indefinite since it is unclear how a phase shift/phase shifter is implemented between two beams.
In claims 10 and 16, the language “a phase shifter is arranged between at least one elementary antenna of at least one said grouping” is indefinite since it states that a phase shifter is arranged between an elementary antenna.  The language “between” suggests two elements however, the claim only states one element in the form of an antenna.  Thus, the language fails to clearly and distinctly define the subject matter.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 8-10, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In  claim 1, the broadest reasonable interpretation includes a plurality of composite beams that are composed of a single elementary beam (“each said composite beam being obtained by beamforming one or more elementary beams”), wherein only one composite beam necessarily includes two non-adjacent elementary beams of the same colour, and thus necessarily encompasses three elementary beams.  The applicant states “a specified direction of the composite beam is obtained by selecting appropriate phases of each elementary beam, which is a normal process of a beamformer;” however, it unclear how such beamforming process using appropriate phases is used in conjunction with a phase shifter that “is arranged between at least Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the subject matter as claimed, particularly in light of the fact that the applicant is arguing for patentability on the basis of applying a phase shift to one of the beams relative to another non-adjacent beam in the composite.  If such is considered obvious to the artisan, then the mere extension of a different phase shift to different beams would easily lead one to surmise that a large composite beam that comprises a large number of elementary beams may ultimately have a phase shift equal to 90                        
                            °
                        
                    . For example, if a composite beam is formed by seven elementary beams in a row and each adjacent beam is offset by 15°, the first and sixth beam would have a 90° phase shift between two non-adjacent elementary beams (phase quadruature).
Claims 1, 5, 6, 8-10, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was obtained by beamforming one or more elementary beams.”  As noted in the above rejections under 35 USC 112(a) and 112(b), the formation of the composite beams by “beamforming,” particularly as explained by the applicant in their remarks, represents new matter that is required to be cancelled since it does not find support in the specification as originally filed. Statements from paragraphs 10 and 16 above are incorporated herein.
The prior art rejections are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646